Per Curiam.

A husband’s common-law obligation to answer for his wife’s necessary expenses terminated upon the severance of the marital relationship. Therefore, legal services rendered to a former wife in connection with a proceeding to vacate a prima facie valid divorce decree of a sister State, which proceeding was discontinued, are not necessaries for which the former husband is liable.
The judgment should be reversed, with $30 costs and judgment directed for defendant dismissing the complaint, with costs.
Concur — Heoht, J. P., Gold and Capozzoli, JJ.
Judgment reversed, etc.